Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 6-10 and 16-17 are withdrawn. 
Election/Restrictions
Claims 6-10 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a valve” in line 1, which is double inclusion of the “a valve” claimed in claim 18 from which 20 depends. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11-15, and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Haro (DE 19525302A1).

With respect to claims 1 and 11, Haro discloses a fire suppression system (figure 1) (and a method of delivering) comprising: at least one spray nozzle ( at 3) for expelling a fire suppression agent into a space (space after 3); a first container (6) at least partially filled with a first fire suppression agent (being CO2 or nitrogen), wherein the first fire suppression agent within the first container has a first pressure (being a compressed gas inside 6); a conduit (#9) extending from the first container to at least one spray nozzle (see figure 1); a second container (4) at least partially filled with a second fire suppression agent (15), the second container being arranged in fluid communication with the conduit (see figure 1), wherein the second fire suppression agent within the second container has a second pressure (as seen in figure 22, the pressure of 15 being such that its sucked out via the venturi nozzle), the second pressure being less than the first pressure (such that the second fluid is sucked out), wherein a mixture of the first fire suppression agent and the second fire suppression agent is movable through 
With respect to claim 2, Haro discloses the second container and the second fire suppression agent are not pressurized (paragraph 0010, the agent container not exposed to any significant pressure loads, noting as the fluid therein is sucked up into the venturi nozzles).  
With respect to claim 5, Haro discloses a dip tube (16) disposed within the second container (4); and a venturi fitting (at 12/13) formed in the conduit at an interface between the dip tube and the conduit (see figure 1).  
With respect to claim 12, Haro discloses drawing the second fire suppression agent into the conduit as the first suppression agent passes through the interface between the second container and the conduit occurs in response to a difference in pressure between the conduit and the second container (paragraphs 0009 and 0022, as the second agent from 4 is sucked into the venturi nozzles, noted done by the pressure different between the unpressurized container 4 and that of the compressed supplied gas).  
With respect to claim 13, Haro discloses the second fire suppression agent within the second container is not pressurized (paragraph 0010, the agent container not exposed to any significant pressure loads, noting as the fluid therein is sucked up into the venturi nozzles).  
With respect to claim 14, Haro discloses the second fire suppression agent into the conduit as the first suppression agent passes the interface (venturi section at 12) fluidly coupling the second container (4) with the conduit (9) includes entraining the second fire suppression agent within the first fire suppression agent (as #15 is entrained in 6 when its sucked into it).  
With respect to claim 15, Haro discloses the interface between the second container and the conduit includes a venturi fitting (see figure 1, 12).  
.  

Claim(s) 11 and 18-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bouthiette (U.S. 2011/0042109).

With respect to claim 11, Bouthiette discloses a method of delivering a fire suppression agent (figure 2, #150 mixed with 152) to a spray nozzle (156) comprising: supplying a pressurized first fire suppression agent (material of 150) from a first container (150) to a conduit (160 into 156) in fluid communication with the spray nozzle; drawing a second fire suppression agent (152) into the conduit as the first suppression agent passes through an interface (see figure 2a) between the conduit and a second container within which the second fire suppression agent is stored (as noted in figure 2a); and delivering a mixture of first fire suppression agent and second fire suppression agent to the spray nozzle (to be sprayed) from 156).
With respect to claim 18, Bouthiette discloses opening a valve (159) to supply the first fire suppression agent delivered from a first container to the conduit (paragraph 0021).  
With respect to claim 19, Bouthiette discloses detecting a fire at a fire detection sensor (paragraph 0026 and 0038).  
With respect to claim 20, Bouthiette discloses opening a valve to supply the first fire suppression agent delivered from a first container to the conduit occurs in response to detecting a fire at the fire detection sensor (paragraph 0038, 0026, and 0007, where the container is activated via the activation mechanism to release the gas to create the mist from the signal being sensed).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haro.
With respect to claim 3, Haro discloses the first fire suppression agent, but fails to disclose has a substantially identical chemical formulation to the second fire suppression agent.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fluid C02 or nitrogen as part of the liquid material of Haro, since it has been held to be within a general skill of a worker in the art to select a known material on the basis of its suitability for the intend use as a matter of obvious design choice. In re Leshin, 125 UPC 416. As using a fire suppressant that is “substantially identical” (and as understood as the same chemical in it but does not have to be identical but substantially identical) would have been obvious since CO2 and nitrogen in both gas and liquid form are known to be used as a fire suppressant (or even other non-combustible gases used with their liquid counterpart). 
With respect to claim 4, Haro discloses the first fire suppression agent, but fails to disclose has a different chemical formulation from the second fire suppression agent.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a different chemical formulation as part of the liquid material of Haro from that of its gas, since it has been held to be within a general skill of a worker in the art to select a known material on the basis of its suitability for the intend use as a matter of obvious design choice. In 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752